DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U. S. Patent Application No. 2010/0125000, in view of Chao et al., U.S. Patent Application No. 2011/0159986, and in further view of Willett et al., U. S .Patent Application No. 2005/0032586.  As to Claim 1, Lee teaches a method comprising casting a cup of metallic material comprising a forward portion of a golf club head including an entire face portion, a forward portion of a crown, a forward portion of a sole, a heel portion, a toe portion, and a hosel, paragraphs 0013, 0041, and see Figure 8.  Lee teaches coupling a rear ring (band) to the heel portion at a first joint location and to the toe portion of the cast cup at a discrete second joint location, to form a club head body, paragraphs 0009-0011, 0049, 0056, and see Figure 8, noting that the arm (136), may be eliminated (paragraph 0049) and that a bottom piece (120, 122) may be joined to the forward portion of the sole (150) (paragraph 0056), suggesting that the cast cup and the rear ring may not be directly joined to one another between the first and second joint locations and that coupling the rear ring to the heel portion of the cast cup at the first joint location and to the toe portion of the cast cup at the second joint location  forms a crown opening extending above the first and second joint locations and a sole opening extending below the first and second joint locations.  The rear ring may form a rear skirt (rear periphery) of the club head body, paragraph 0009.  The club head body may define a hollow interior region, a crown opening (first opening), and a sole opening (second opening), paragraphs 0059 and 0014.  Lee teaches coupling a composite crown insert (top piece) over the crown opening and coupling a composite sole insert (bottom piece) over the sole opening, paragraphs 0047, 0054, and 0055.  Lee teaches that the step of coupling the composite sole insert over the sole opening comprises coupling a rear portion of the sole insert to the rear ring, where the rear ring defines a portion of the sole opening, paragraph 0068 and see Figure 8, and Lee teaches that a front portion of the sole insert may be in contact with the cast cup (forward portion of the sole (150)), paragraph 0056, but Lee does not specifically teach that the step of coupling the composite sole insert over the sole opening comprises coupling a front portion of the sole insert to the cast cup.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the club head body without an arm portion and with a sole insert in contact with the cast cup, as suggested, to provide a rear ring coupled to a cup only at heel and toe joint locations defining openings above and below the joint locations to be occupied by a sole insert and a crown insert. Chao teaches a club head body having a front portion of a sole opening defined by a cast cup (18, 20, 22, and 24), a portion of which (22) defines a portion of a sole opening, paragraph 0025 and see Figure 3.  A step of coupling a sole insert over the sole opening comprises coupling a front portion of a sole insert (50) to the cast cup, where the cast cup defines a front portion of a sole opening, paragraph 0044 and see Figure 3.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the forward portion of  a golf club head comprising a cast cup defining a front portion of a sole opening, as taught by Chao, so that the step of coupling a sole insert over the sole opening may comprise coupling a front portion of the sole insert to the cast cup, as also taught by Chao, to provide Lee with a known substitute configuration of a club head having a cast cup and metallic rear ring configured to have a sole insert coupled thereto.  Lee teaches that a rear surface of the face portion may be provided with variable thickness, paragraph 0048, that components of the club head may be shaped by machining, paragraph 0041, and that the face may be formed as a separate piece prior to coupling the rear ring to the cast cup, paragraph 0050, suggesting that the variation in the rear surface may be completed prior to coupling the rear ring and cast cup.  Willett teaches machining of a rear surface of a club head face portion (face plate) with a machining tool (CNC end mill) prior to assembly of the club head parts, paragraphs 0042 and see Figure 7.  The machining may comprise inserting the machining tool from a rear approach toward the rear surface of the face portion, such that the machining tool passes between heel and toe portions and between crown and sole perimeter portions to reach the rear surface of the face portion, see Figures 6 and 7. Willett teaches that a machined face portion may be coupled to a club head body, paragraphs 0035 and 0036.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Lee, as modified, with the step of machining a rear surface of a face portion, with a machining tool, prior to coupling the face portion to the adjacent club head components, as taught by Willett, to provide Lee, as modified, with process steps of machining the rear surface of the face portion of the cast cup, with a machining tool approaching from the rear to the rear surface of the face portion as known substitute steps for establishing varied thickness regions.  It necessarily follows that the tool may pass between heel and toe portions and between forward portions of the crown and sole.  As to Claim 2, Lee teaches that the cup and the ring may be cast of titanium alloy, paragraph 0047.  As to Claim 5, Lee teaches coupling the rear ring to the cast cup by welding forward ends of the rear ring to the toe and heel portions of the cast cup, paragraphs 0009 and 0011.  As to Claim 20, Lee, as modified, teaches variable face thickness, as noted above, but Lee, as modified, is silent as to first, second, and third face thicknesses.  Willett teaches that a machined face portion may have a first face thickness (tr) proximate a center of a face portion which is less than a second face thickness (tm) of the face portion at a location surrounding the center of the face portion having the first face thickness, paragraph 0038 and see Figure 3A.  The face portion may comprise a first blend zone (transition) having a face thickness that gradually increases in a direction radially outward from the first face thickness to the second face thickness, paragraph 0038 and see Figure 3A.  A location surrounding the portion of the face portion having the second face thickness, has a third face thickness (t), the face portion comprising a second blend zone (transition) having a face thickness that gradually decreases in a direction radially outwardly from the second face thickness to the third face thickness which is less than the first face thickness and the second face thickness, paragraphs 0038 and 0039, and see Figure 3A.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Lee, as modified, with a face portion having first, second, and third thicknesses and blend zones configured and arranged as claimed and as taught by Willett, to provide Lee, as modified, with a known substitute face portion contour to modify the face portion response as desired.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee,  in view of Chao and Willett, as applied in Claim 1, and in further view of De La Cruz et al., U. S .Patent Application No. 2009/0286615.  Lee, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 3, Lee teaches that the cup may be made of a first metallic material and the rear ring may be made of a second metallic material having a different density, paragraph 0047, noting titanium alloy and steel.  Lee does not specify that the second metallic material may have a lower density.  De La Cruz teaches that a golf club head may comprise a cup (32) including a hitting face and a rear ring (34), paragraph 0047 and see Figure 12.  The second material (rear ring) may have lower density that the first material (cup), paragraph 0047.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Lee, as modified, with rear ring portion formed of metal having lower density, as taught by De La Cruz, to provide Lee, as modified with a higher density forward portion to yield the predictable result of adjusting the club head center of gravity.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Chao and Willet, as applied in Claim 1, and in further view of Greensmith et al., U. S .Patent Application No. 2013/0172103.  Lee, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 6, Lee teaches that the forward ends of the rear ring may be coupled to the toe and heel portions of the cast cup by welding as well as other techniques, paragraph 0011, but Lee, as modified, is silent as to adhesive bonding.  Greensmith teaches that parts of a club head, including a skirt and striking face, may be coupled by welding or by adhesive bonding, paragraph 0057.  It would have been obvious to one of ordinary skill in the art at the effective filing date to couple the rear ring to the cast cup by adhesive bonding, as taught by Greensmith, to provide Lee, as modified, with a known substitute means for coupling the rear ring to the cast cup.  
Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Chao and Willett, as applied in Claim 1, and in further view of Poynor, U. S. Patent Application No. 2002/0193177.  Lee substantially shows the claimed limitations, as discussed above.  As to Claim 8, Lee, as modified, is silent as to removal of an alpha case layer from the face portion.  Poynor teaches that treatment of a titanium golf club head may include removal of all or part of an alpha case layer from the face portion, paragraph 0025.  The removal may be completed after the face is cast and prior to coupling the face to the adjacent club head components, paragraphs 0018 and 0032.  Removal of alpha case may be accomplished by machining (mechanical milling), paragraph 0020.   It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Lee, as modified, with the step of removing part of all of an alpha case layer from the rear surface face portion, by machining, after the face is cast and prior to coupling, as taught by Poynor, to provide Lee, as modified, with a known substitute manufacturing step to reduce the tendency of the club head to exhibit cracking.  As to Claim 21, Poynor teaches that, in the process of casting a club head body, an alpha case layer having thickness of 0.30 mm or less may form, paragraph 0019.  Given that the layer forms during the casting process, it is inherent that the layer thickness exists prior to a machining step.  It would have been obvious to one of ordinary skill in the art at the effective filing date to follow the club head body casting process, as taught by Poynor, to provide Lee, as modified, with a known substitute casting process, from which the alpha case layer having thickness, as claimed would be present.  
Claims 9-11, 13, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Willett, and in further view of Chen.   As to Claim 9, Lee, as modified by Willett, is applied as in Claims 1 and 3.  The examiner finds that the teaching of Lee, with regard to the first and second joint locations may be considered to be reversed such that the toe location may define a first joint location and that the heel location may define a second joint location.  The examiner finds that the teaching of Lee indicating that the cast cup and rear ring may be formed of different materials together with the group of suitable materials listed, paragraph 0047, suggests that the first and second materials may have different densities.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Lee with first and second materials having different densities, as suggested.  Lee teaches that the rear ring (band) may have a first end extending from one side of the face and a second end extending from the opposite side of the face, paragraph 0009, and that the cast cup (face) and rear ring (band) may be formed separately and coupled, paragraph 0011.  It follows that a toe attachment portion of the rear ring is coupled to a toe portion of the cast cup and that a heel attachment portion of the rear ring is coupled to a heel portion of the cast cup.  Lee, as modified, is silent as to toe and heel male projections on the  toe and heel portions of the cast cup or rear ring, with complementary female notches on the opposite part.  Chen teaches a golf club head comprising a cup (face member) coupled to a rear body portion (housing member), paragraph 0010 and see Figure 2.  The cup may have a male projection (24) occupying toe and heel portions, see Figure 2, and the rear body portion may have a female notch (32) occupying toe and heel attachment portions, paragraph 0010 and see Figure 2.  Chen teaches that male projections and female notches mate to couple the cast cup to the rear body portion, paragraph 0010.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Lee, as modified, with mating male projections and female notches at toe and heel portions, as taught by Chen, to provide Lee, as modified, with a known substitute mechanical coupling of the portions forming a club head body.  Lee, as modified, discloses the claimed invention, except for providing the male and female features as integral parts instead of separate toe and heel portions.  It would have been obvious to one of ordinary skill in the art to configure the male and female parts as separate features, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, Nerwin v. Erlichman 168 USPQ 177, 179.  As to Claim 10, Lee teaches that first and second material may both be metallic, paragraph 0041.  As to Claim 11, Lee teaches that the first material may be metallic and the second material may be non-metallic, paragraph 0047.    As to Claim 13, Lee is applied as in Claim 4, noting that the second material may be metallic.  As to Claim 14, Lee is applied as in Claim 5, with the forward ends considered to be toe and heel attachment points as discussed in the treatment of Claim 9 and with the same obviousness rationale being found applicable.   As to Claim 19, Willett is applied as in Claim 20, with the same obviousness rationale being found applicable.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Willett and Chen , as applied in Claim 9, and in further view of De La Cruz.  Lee, as modified, substantially shows the claimed limitations, as discussed above.  Lee and De La Cruz are applied as in Claim 3, with the same obviousness rationale being found applicable. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Willett and Chen, as applied in Claim 9, and in further view of Greensmith et al., U. S .Patent Application No. 2013/0172103.  Lee, as modified, substantially shows the claimed limitations, as discussed above.  Greensmith is applied as in Claim 6, with the forward ends being considered to be the attachment points and with the same obviousness rationale being found applicable.  

Claims 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Willett and Chen, as applied in Claim 9, and in further view of Poynor, U. S. Patent Application No. 2002/0193177.  Lee, as modified, substantially shows the claimed limitations, as discussed above. As to Claim 17, Poynor is applied as in Claim 8, with the same obviousness rationale being found applicable.  As to Claim 22, Poynor is applied as in Claim 21, with the same obviousness rationale being found applicable.  
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Chao, Willett, and De La Cruz, as applied to claims 1 and 3 above, and further in view of  Poynor.  Lee, as modified, substantially shows the claimed limitations, as discussed above.  Poynor is applied as in Claim 17, with the same obviousness rationale being found applicable.

Response to Arguments
Applicant’s arguments submitted 15 November 2022 have been considered but are not persuasive. 
In response to applicant’s argument that Lee does not teach a configuration of the club head body wherein the rear ring is coupled to the cast cup only at discrete heel and toe locations, the examiner maintains the position that Lee teaches cup face walls, which define a forward portion of the crown, a forward portion of the sole, a heel portion, and a toe portion, noting the parts of the cup forming a periphery extending rearward from a face portion.  The rear ring may be configured so as to not include the feature described as an arm, which extends across a sole area from the rear area of the rear ring toward the face cup.  Further, Lee teaches that the club head body may be configured such that the bottom insert contacts the face cup.  Both configurations are discussed in the office action.  The result provides a disclosure of a club head body configured with a cup face joined to a rear ring at only discrete heel and toe joint locations, as claimed.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner maintains the position that the rejection is based on a combination of the teaching of a primary reference with that of a secondary reference.  Lee teaches discrete toe and heel joint locations and that the failure of Chen to teach the feature does not overcome a rejection based on the combination of teaching of the cited references.

 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        12 December 2022